Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WEBER (DE-102015211538-A1), hereafter referred to as WEBER. However, the English translation provided by PIEGER (US-20180133800-A1), hereinafter referred to as PIEGER, will be used throughout this rejection. Further, the properties of silicon rubber as evidenced by TAKEMOTO (EP-0282130-A2), indicate that silicon rubbers have inherent crosslinking. This is applied to Claim 3.
Regarding Claim 1, PIEGER teaches a powder chamber table assembly for a powder module of an apparatus for additive manufacturing of three-dimensional objects (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02. However, please see Paragraph(s) 0002 where the invention relates to a laser sintering or laser melting of powdered material),
the powder chamber table assembly comprising:
a first plate-shaped component comprising a heater (see the heating device 26 with a plurality of infrared heating coils 27, Figure(s) 1 and Paragraph(s) 0079; additionally, please see the infrared absorption layer 28 and infrared reflection layer 29, Figure(s) 1 and Paragraph(s) 0080);
a second plate-shaped component comprising an insulating body (see the ceramic insulation plate 25, Figure(s) 1 and Paragraph(s) 0079; and see the ceramic ring 30, ceramic discs, and upper portion 12, and middle portion 13, Paragraph(s) 0082 and Paragraph(s) 0076),
the second plate-shaped component coupled to the first plate shaped component with a bottom surface of the first plate- shaped component contacting a top surface of the second plate-shaped component (see where the infrared heating coils 27 and heating device 26 are in contact with the ceramic insulation plate, Figure(s) 1 and Paragraph(s) 0080)
the second plate-shaped component comprising:
a first sealing element receiving-joint open along at least a portion of a perimeter of the second plate-shaped component and along at least a portion of the top surface of the second plate-shaped component (see where the second seal 23 is axially clamped between the substrate 21 and the clamping ring 22 and radially presses on the insulation member 25, Figure(s) 1 and Paragraph(s) 0078; and see where this is defined in the upper portion 12, Figure(s) 1 and Paragraph(s) 0078), and
a second sealing element receiving-groove of the second plate-shaped component open to at least a portion of the bottom surface of the second plate-shaped component (see the hollow space that accommodates the first sealing element 20, Figure(s) 1 and Paragraph(s) 0077);
a first sealing element disposed within the first sealing element receiving-joint (see where the second seal 23 is axially clamped between the substrate 21 and the clamping ring 22 and radially presses on the insulation member 5, Figure(s) 1 and Paragraph(s) 0078)
the first sealing element defining a seal between the bottom surface of the first plate-shaped (see where the second seal 23 is between the upper part 12 and middle part 13, Figure(s) 1) component and the top surface of the second plate-shaped component (see where the first sealing element is above the ceramic insulation plate 25, Figure(s) 1); and
a second sealing element disposed within the second sealing element receiving-groove (see the first seal 20 of elastomer material, for example, of vulcanized natural rubber, Paragraph(s) 0093 and Figure(s) 1; and see where the material for the first seal is a silicon rubber for temperatures up to 250 ᵒ C, Paragraph(s) 0018),
the second sealing element defining a seal between a bottom surface of the second plate-shaped component and a top surface of a carrying body (see where the first seal 20 is between the piston 4 and the middle part 13, Figure(s) 1),
the carrying body configured to support the powder chamber table assembly (see the metal base plate 24, Figure(s) 1 and Paragraph(s) 0079; and see the piston 4, Figure(s) 1 and Paragraph(s) 0080),
wherein the carrying body comprises a supporting body (see the metal base plate 24, Figure(s) 1 and Paragraph(s) 0079; and see the base 15, Figure(s) 1 and Paragraph(s) 0077),
the supporting body defining at least a portion of the top surface of the carrying body (see the metal base plate 24, Figure(s) 1 and Paragraph(s) 0079; and see where the metal base plate 24 is in contact with the piston 4 through the base 15, Figure(s) 1, Figure(s) 1), and
wherein the second sealing element defines a seal between the bottom surface of the second plate-shaped component and a top surface of the supporting body (see the first seal 20 of elastomer material, for example, of vulcanized natural rubber, Paragraph(s) 0093 and Figure(s) 1; and see where the material for the first seal is a silicon rubber for temperatures up to 250 ᵒ C, Paragraph(s) 0018),

Regarding Claim 17, PIEGER teaches the powder chamber table assembly,
wherein the first sealing element or the second sealing element comprises a high temperature resistant silicone material (see where the material for the first seal is a silicon rubber for temperatures up to 250 ᵒ C, Paragraph(s) 0018), 

Regarding Claim 2, PIEGER teaches the powder chamber table assembly,
wherein the high temperature silicone material is a silicone rubber (see where the material for the first seal is a silicon rubber for temperatures up to 250 ᵒ C, Paragraph(s) 0018),

Regarding Claim 3, PIEGER teaches the powder chamber table assembly,
wherein the high temperature resistant silicone material (see where the material for the first seal is a silicon rubber for temperatures up to 250 ᵒ C, Paragraph(s) 0018) is at least partially cross-linked  (The examiner considers that crosslinking is an inherent property of creating silicon rubbers. Please see TAKEMOTO Page(s) 2 Line(s) 1-5.)

Regarding Claim 4, PIEGER teaches the powder chamber table assembly,
wherein the high temperature resistant silicone material has a temperature resistance up to a temperature range of between 200 ᵒC and 300 ᵒC (see where the material for the first seal is a silicon rubber for temperatures up to 250 ᵒC, Paragraph(s) 0018),

Regarding Claim 11, PIEGER teaches a powder module for an apparatus for additive manufacturing of three-dimensional objects,
the powder module comprising a powder chamber table assembly (abstract).

Regarding Claim 12, PIEGER teaches an apparatus for additive manufacturing of three-dimensional objects,
the apparatus comprising a powder module (abstract). 

Regarding Claim 13, PIEGER teaches the powder chamber table assembly,
wherein the high temperature resistant silicone material has a temperature resistance up to a temperature range of at least 250 ᵒC (see where the material for the first seal is a silicon rubber for temperatures up to 250 ᵒ C, Paragraph(s) 0018),

Regarding Claim 14, PIEGER teaches the powder chamber table assembly,
wherein the carrying body comprises a third sealing element receiving-section open along at least a portion of a perimeter of the carrying body (see where a contact element made of a woven graphite fabric or felt may be used on a lower portion of the first seal, Paragraph(s) 0029)
the third sealing element receiving-section configured to receive a third sealing element (see where the contact element is an annular manner to extend around the lower portion so the insulation member is not jammed even if the piston is inclined, Paragraph(s) 0030).

Regarding Claim 15, PIEGER teaches the powder chamber table assembly,
wherein the powder chamber table assembly comprises:
the carrying body (piston 4, Figure(s) 1); and
the third sealing element disposed within the third sealing element receiving-section (see where the contact element is a woven graphite fabric or felt, Paragraph(s) 0029).

Regarding Claim 16, PIEGER teaches the powder chamber table assembly,
wherein the third sealing element comprises a felt seal (see where the contact element is a woven graphite fabric or felt, Paragraph(s) 0029)

Regarding Claim 18, PIEGER teaches the powder chamber table assembly,
wherein the first sealing element receiving-joint comprises an expansion joint (see where the second seal is used as a prevention of compressive strain when the piston becomes thermally expanded, Paragraph(s) 0045).

Regarding Claim 19, PIEGER teaches the powder chamber table assembly,
wherein the first plate-shaped component comprises a heat transfer-inhibiting recess bordered along a perimeter of the first plate-shaped component and open to at least a portion of a bottom surface of the first plate-shaped component (see where the ceramic ring 30 creates a heat-transfer at the perimeter of the heating 26 to further provide thermal insulation to the upper portion 12, Figure(s) 1 and Paragraph(s) 0082).

Regarding Claim 20, PIEGER teaches the powder chamber table assembly,
wherein the heat transfer-inhibiting recess is open to the first sealing element receiving-joint (see where the ceramic ring 30 is in contact with the second seal 22, Figure(s) 1 and Paragraph(s) 0082) 

Regarding Claim 21, PIEGER teaches the powder chamber table assembly,
wherein the insulating body comprises a fiber composite material (see where the thermal insulation structure 10 comprises ceramic-fiber mats, Paragraph(s) 0074 and Figure(s) 1)

Regarding Claim 22, PIEGER teaches the powder chamber table assembly,
further comprising:
a vertically oriented body disposed below the second plate-shaped component,
the vertically oriented body comprising a further insulating body (see the cylinder tube like insulation member 5, Figure(s) 1 and Paragraph(s) 0073). 

Regarding Claim 23, PIEGER teaches the powder chamber table assembly,
wherein the further insulating body of the vertically oriented body is formed of a fiber composite material (see where the thermal insulation structure 10 comprises ceramic-fiber mats, Paragraph(s) 0074 and Figure(s) 1; and see where the thermal insulation structure includes the base member, Claim 30)

Regarding Claim 24, PIEGER teaches a powder chamber table assembly for a powder module of an apparatus for additive manufacturing of three-dimensional objects (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02. However, please see Paragraph(s) 0002 where the invention relates to a laser sintering or laser melting of powdered material),
the powder chamber table assembly comprising:
a first plate-shaped component comprising a heater (see the heating device 26 with a plurality of infrared heating coils 27, Figure(s) 1 and Paragraph(s) 0079; additionally, please see the infrared absorption layer 28 and infrared reflection layer 29, Figure(s) 1 and Paragraph(s) 0080);
a second plate-shaped component comprising an insulating body (see the ceramic insulation plate 25, Figure(s) 1 and Paragraph(s) 0079; and see the ceramic ring 30, ceramic discs, and upper portion 12, and middle portion 13, Paragraph(s) 0082 and Paragraph(s) 0076),
the second plate-shaped component coupled to the first plate shaped component with a bottom surface of the first plate- shaped component contacting a top surface of the second plate-shaped component (see where the infrared heating coils 27 and heating device 26 are in contact with the ceramic insulation plate, Figure(s) 1 and Paragraph(s) 0080)
the second plate-shaped component comprising:
a first sealing element receiving-joint open along at least a portion of a perimeter of the second plate-shaped component and along at least a portion of the top surface of the second plate-shaped component (see where the second seal 23 is axially clamped between the substrate 21 and the clamping ring 22 and radially presses on the insulation member 25, Figure(s) 1 and Paragraph(s) 0078; and see where this is defined in the upper portion 12, Figure(s) 1 and Paragraph(s) 0078), and
a second sealing element receiving-groove of the second plate-shaped component open to at least a portion of the bottom surface of the second plate-shaped component (see the hollow space that accommodates the first sealing element 20, Figure(s) 1 and Paragraph(s) 0077);
a first sealing element disposed within the first sealing element receiving-joint (see where the second seal 23 is axially clamped between the substrate 21 and the clamping ring 22 and radially presses on the insulation member 5, Figure(s) 1 and Paragraph(s) 0078)
the first sealing element defining a seal between the bottom surface of the first plate-shaped (see where the second seal 23 is between the upper part 12 and middle part 13, Figure(s) 1) component and the top surface of the second plate-shaped component (see where the first sealing element is above the ceramic insulation plate 25, Figure(s) 1); and
a second sealing element disposed within the second sealing element receiving-groove (see the first seal 20 of elastomer material, for example, of vulcanized natural rubber, Paragraph(s) 0093 and Figure(s) 1; and see where the material for the first seal is a silicon rubber for temperatures up to 250 ᵒ C, Paragraph(s) 0018),
the second sealing element defining a seal between a bottom surface of the second plate-shaped component and a top surface of a carrying body (see where the first seal 20 is between the piston 4 and the middle part 13, Figure(s) 1),
the carrying body configured to support the powder chamber table assembly (see the metal base plate 24, Figure(s) 1 and Paragraph(s) 0079; and see the piston 4, Figure(s) 1 and Paragraph(s) 0080),
wherein the carrying body comprises a supporting body (see the metal base plate 24, Figure(s) 1 and Paragraph(s) 0079; and see the base 15, Figure(s) 1 and Paragraph(s) 0077),
the supporting body defining at least a portion of the top surface of the carrying body (see the metal base plate 24, Figure(s) 1 and Paragraph(s) 0079; and see where the metal base plate 24 is in contact with the piston 4 through the base 15, Figure(s) 1, Figure(s) 1), and
wherein the second sealing element defines a seal between the bottom surface of the second plate-shaped component and a top surface of the supporting body (see the first seal 20 of elastomer material, for example, of vulcanized natural rubber, Paragraph(s) 0093 and Figure(s) 1; and see where the material for the first seal is a silicon rubber for temperatures up to 250 ᵒ C, Paragraph(s) 0018),
a second sealing element made from a high temperature resistant silicone material and disposed within the second sealing element receiving-groove (see the first seal 20 of elastomer material, for example, of vulcanized natural rubber, Paragraph(s) 0093 and Figure(s) 1; and see where the material for the first seal is a silicon rubber for temperatures up to 250 ᵒ C, Paragraph(s) 0018).

Claims 1, 11-12, 14-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SCHÖNEBORN (EP-2193863-A1; of record), hereafter referred to as SCHÖNEBORN.
Regarding Claim 1, SCHÖNEBORN teaches a powder chamber table assembly for a powder module of an apparatus for additive manufacturing of three-dimensional objects (see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002), the powder chamber table assembly (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3)  comprising: 
a first plate-shaped component comprising a heater (see where the heating element 28 and titanium element 24 is plate-shaped, Figure(s) 3); 
a second plate-shaped component comprising an insulating body (see where the ceramic element 26 is plate-shaped, Figure(s) 3), 
the second plate-shaped component coupled to the first plate shaped component with a bottom surface of the first plate- shaped component contacting a top surface of the second plate-shaped component (see where the heating element 28 is coupled  to the ceramic element 26 with the ceramic element 26 below the heating element 28, Figure(s) 3) , 
the second plate-shaped component comprising: a first sealing element receiving-joint open along at least a portion of a perimeter of the second plate-shaped component and along at least a portion of the top surface of the second plate-shaped component (see where the first sealing element 40 is attached to the ceramic element 26, Figure(s) 3),
 and a second sealing element receiving-groove of the second plate-shaped component open to at least a portion of the bottom surface of the second plate-shaped component (see where a second sealing element 68 is open to a portion of the bottom surface of the ceramic element 26, Figure(s) 3) ; 
a first sealing element disposed within the first sealing element receiving-joint (see where the first sealing element 40 is composed of polytetrafluoroethylene, 0034, and is in groove 42, Figure(s) 3), 
the first sealing element defining a seal between the bottom surface of the first plate-shaped component and the top surface of the second plate-shaped component (see where the titanium element 24 has a first sealing element 40 below it, Figure(s) 3, and see where the ceramic element 26 is below the first sealing element 40, Figure(s) 3) ;
 and a second sealing element disposed within the second sealing element receiving-groove (see where the second sealing element 68 contains felt, 0039), 
the second sealing element defining a seal between a bottom surface of the second plate-shaped component and a top surface of a carrying body (see where the second sealing element 68 is between the ceramic element 26 and the plate-shaped lifting element 38 and spindle 36, Figure(s) 3), 
the carrying body (lifting element 38 and spindle 36, Figure(s) 3 and 0031) configured to support the powder chamber table assembly, wherein the carrying body comprises a supporting body (lifting element 38, Figure(s) 3), 
the supporting body (plate-shaped lifting element 38, Figure(s) 3) defining at least a portion of the top surface of the carrying body (see where the plate-shaped lifting element 38, Figure(s) 3 is above the spindle 36), 
and wherein the second sealing element defines a seal between the bottom surface of the second plate-shaped component and a top surface of the supporting body (see where the second sealing element 68 is between the ceramic element 26 and the plate-shaped lifting element 38, Figure(s) 3).

Regarding Claim 11, SCHÖNEBORN teaches the powder module for an apparatus for additive manufacturing of three-dimensional objects (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002), the powder module (carrier arrangement 18, 0029 and Figure(s) 2 and Figure(s) 3) comprising a powder chamber table (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3) assembly according to claim 1.  

Regarding Claim 12, SCHÖNEBORN teaches an apparatus for additive manufacturing of three-dimensional objects (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002), the apparatus comprising a powder module (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3) according to claim 11.  

Regarding Claim 14, SCHÖNEBORN teaches the powder chamber table assembly according to claim 1 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002), wherein the carrying body (plate-shaped lifting element 38 and spindle 36, Figure(s) 3) comprises a third sealing element receiving-section open along at least a portion of a perimeter of the carrying body (see where the lifting element 36 has a second sealing element 70, Figure(s) 3 and 0039), the third sealing element receiving-section configured to receive a third sealing element (see where the second sealing element 70 is a felt material, Figure(s) 3 and 0039).  


Regarding Claim 15, SCHÖNEBORN teaches the powder chamber table assembly according to claim 14 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002),  wherein the powder chamber table assembly (Figure(s) 3) comprises: the carrying body (plate-shaped lifting element 38 and spindle 36, Figure(s) 3); and the third sealing element disposed within the third sealing element receiving-section ( see where the second sealing element 70 is between the hollow cylindrical base body 14 and the lifting element 36, Figure(s) 3).  

Regarding Claim 16, SCHÖNEBORN teaches the powder chamber table assembly according (Figure(s) 3) to claim 15 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002),  wherein the third sealing element comprises a felt seal (see where the second sealing element 70 is a felt material, Figure(s) 3 and 0039).  

Regarding Claim 18, SCHÖNEBORN teaches the powder chamber table assembly according to claim 1 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002),  wherein the first sealing element receiving-joint comprises an expansion joint (see where there is a gap between the first sealing element 40 and the cylindrical base body 14, Figure(s) 3; thus, there is an expansion joint that allows for movement with the lifting element 36).  

Regarding Claim 19, SCHÖNEBORN teaches the powder chamber table assembly according to claim 1 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002),  wherein the first plate-shaped component comprises a heat transfer-inhibiting recess bordered along a perimeter of the first plate-shaped component (see where there is a recess 30 between the perimeter of titanium element 24, Figure(s) 3, and heating element 28, Figure(s) 3, and see where there is a gap between the titanium element 24 and the cylindrical base body 14 in groove 64 and 66, Figure(s) 3 and 0039) and open to at least a portion of a bottom surface of the first plate- shaped component (see where the heating element 28 is a portion of a bottom surface of the titanium element 24 and heating element 28, Figure(s) 3; thus there is a recess 30 that is open to a portion of a bottom surface of the first plate shaped component).  The examiner considers the recess to be heat transfer-inhibiting because it is a recess, or a gap between two components that would not be heat-conductive.

Regarding Claim 20, SCHÖNEBORN teaches the powder chamber table assembly (Figure(s) 3) according to claim 19 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002),  wherein the heat transfer-inhibiting recess is open to the first sealing element receiving-joint (see where there is a gap between the titanium element 24 and the cylindrical base body 14 in groove 64 and 66, Figure(s) 3 and 0039, and see where the first sealing element 40 is between titanium element 24 and cylindrical base body 14, Figure(s) 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over SCHÖNEBORN (EP-2193863-A1), hereafter referred to as SCHÖNEBORN.
Regarding Claim 21, SCHÖNEBORN teaches the powder chamber table assembly according to claim 1 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002),  wherein the insulating body (ceramic element 26, Figure(s) 3); however, SCHÖNEBORN
SCHÖNEBORN does teach a carbon fiber-polytetrafluoroethylene material or copolymer material that is temperature resistant (0015). It would have been obvious to one of ordinary skill in the art to modify the ceramic element 26 with a carbon fiber-polytetrafluoroethylene material to aid in temperature resistance and thermal expansion behavior (0015).


Regarding Claim 22, SCHÖNEBORN teaches the powder chamber table assembly according to claim 1 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002),  further comprising: a vertically oriented body disposed below the second plate-shaped component (spindle 36, Figure(s) 2); however, SCHÖNEBORN does not teach the vertically oriented body comprising a further insulating body.
SCHÖNEBORN does teach a carbon fiber-polytetrafluoroethylene material or copolymer material that is temperature resistant (0015). It would have been obvious to one of ordinary skill in the art to modify the spindle 36 with a carbon fiber-polytetrafluoroethylene material to aid in temperature resistance and thermal expansion behavior (0015).  


Regarding Claim 23, SCHÖNEBORN teaches the powder chamber table assembly according to claim 22 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002),  wherein the further insulating body of the vertically oriented body (spindle 36, Figure(s) 2); however, SCHÖNEBORN does not teach the insulating body of the vertically oriented body is formed of a fiber composite material.
SCHÖNEBORN does teach a carbon fiber-polytetrafluoroethylene material or copolymer material that is temperature resistant (0015). It would have been obvious to one of ordinary skill in the art to modify the spindle 36 with a carbon fiber-polytetrafluoroethylene material to aid in temperature resistance and thermal expansion behavior (0015).


Claims 2-4, 13, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over SCHÖNEBORN (EP-2193863-A1), hereafter referred to as SCHÖNEBORN, in view of Barrandon (US-7151149-B1), hereafter referred to as Barrandon.
Regarding Claim 2, SCHÖNEBORN teaches the powder chamber table assembly according to claim 18 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002), a polytetrafluoroethylene sealing element 40  that is temperature resistant (0014 and Figure(s) 3), and a groove-sealing element 62 composed of silicon round cord (0038 and Figure(s) 3); however,  SCHÖNEBORN does not explicitly teach wherein a high temperature silicone material is an acetate silicone or a silicone rubber. 
Barrandon teaches a silicon seal (Col. 1 ln. 20-30) made of high temperature silicon material (high heat strength, Col. 13 ln. 20-22) is a silicon rubber (liquid silicone rubber, Col. 28 ln. 1-5).
SCHÖNEBORN and Barrandon are analogous in the field of silicon seals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to SCHÖNEBORN’s first sealing element 40 with Barrandon’s silicon seal (Col. 1 ln. 20-30), doing so would create a high temperature seal with a range of -60 ᵒC to 250 ᵒC  (Col. 13 ln. 20-25).  

Regarding Claim 3, SCHÖNEBORN teaches the powder chamber table assembly according to claim 18 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002), a polytetrafluoroethylene sealing element 40  that is temperature resistant (0014 and Figure(s) 3), and a groove-sealing element 62 composed of silicon round cord (0038 and Figure(s) 3); however, SCHÖNEBORN does not explicitly teach wherein a high temperature resistant silicone material is at least partially cross-linked. 
Barrandon teaches a silicon seal (Col. 1 ln. 20-30) made of high temperature resistant silicone material is at least partially cross-linked (Title).
SCHÖNEBORN and Barrandon are analogous in the field of silicon seals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify SCHÖNEBORN’s first sealing element 40 with Barrandon’s silicon seal (Col. 1 ln. 20-30), doing so would create a high temperature seal with a range of -60 ᵒC to 250 ᵒC  (Col. 13 ln. 20-25).  

Regarding Claim 4, SCHÖNEBORN teaches the powder chamber table assembly according to claim 18 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002), a polytetrafluoroethylene sealing element 40  that is temperature resistant (0014 and Figure(s) 3), and a groove-sealing element 62 composed of silicon round cord (0038 and Figure(s) 3); however, SCHÖNEBORN  does not explicitly teach wherein a high temperature resistant silicone material has a temperature resistance up to a temperature range of between 200 ᵒC and 300 ᵒC.  
Barrandon teaches a silicon seal (Col. 1 ln. 20-30) wherein a high temperature resistant silicone material has a temperature resistance up to a temperature range of between 200 ᵒC and 300 ᵒC (-60 ᵒC to 250 ᵒC, Col. 13 ln. 20-25).  
SCHÖNEBORN and Barrandon are analogous in the field of silicon seals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify SCHÖNEBORN’s first sealing element 40 with Barrandon’s silicon seal (Col. 1 ln. 20-30), doing so would create a high temperature seal with a range of -60 ᵒC to 250 ᵒC  (Col. 13 ln. 20-25).  

Regarding Claim 13, SCHÖNEBORN teaches the powder chamber table assembly according to claim 18 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002), a polytetrafluoroethylene sealing element 40  that is temperature resistant (0014 and Figure(s) 3), and a groove-sealing element 62 composed of silicon round cord (0038 and Figure(s) 3); however, SCHÖNEBORN
Barrandon teaches a silicon seal (Col. 1 ln. 20-30) wherein a high temperature resistant silicone material has a temperature resistance up to a temperature range of at least 250 ᵒC (-60 ᵒC to 250 ᵒC, Col. 13 ln. 20-25).  
SCHÖNEBORN and Barrandon are analogous in the field of silicon seals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify SCHÖNEBORN’s first sealing element 40 with Barrandon’s silicon seal (Col. 1 ln. 20-30), doing so would create a high temperature seal with a range of -60 ᵒC to 250 ᵒC  (Col. 13 ln. 20-25).  
Regarding Claim 17, SCHÖNEBORN teaches the powder chamber table assembly according to claim 18 (see where the carrier arrangement 10 is intended to receive raw material powder, 0029, and is supported by spindle 36 and two legs to either side of the spindle, Figure(s) 3, see where the invention relates to a carrier arrangement for use in a system for producing three-dimensional workpieces by exposing powder layers to electromagnetic radiation, 0001, and see where raw material powder is applied to a carrier, 0002), a polytetrafluoroethylene sealing element 40  that is temperature resistant (0014 and Figure(s) 3), and a groove-sealing element 62 composed of silicon round cord (0038 and Figure(s) 3); however, SCHÖNEBORN does not explicitly teach wherein the first sealing element and/or the second sealing element comprises a high temperature resistant silicone material.  
Barrandon teaches a silicon seal (Col. 1 ln. 20-30) wherein a high temperature resistant silicone material has a temperature resistance up to a temperature range of at least 250 ᵒC (-60 ᵒC to 250 ᵒC, Col. 13 ln. 20-25).  
SCHÖNEBORN and Barrandon are analogous in the field of silicon seals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify SCHÖNEBORN’s first sealing element 40 with Barrandon’s silicon seal (Col. 1 ln. 20-30), doing so would create a high temperature seal with a range of -60 ᵒC to 250 ᵒC  (Col. 13 ln. 20-25).

Regarding Claim 24, Please see the rejection of Claim 2, above.


Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
Applicant's argument:
SCHÖNEBORN does not teach a “first sealing element receiving joint open along a portion of a perimeter... plate-shaped component”, because the sealing member 40 is along the circumference of the titanium member as above.
Examiner's Response:
Respectfully, it is possible for the titanium member to be plate shaped and have a circular cross section. If the applicant wishes to further differentiate from SCHÖNEBORN, this can be achieved by first describing the shape of the platform as rectangular in shape. However, square platforms and heating elements are well known in the art of sintering (COLCHESTER, US-20170313049-A1).
Applicant's argument:
SCHÖNEBORN is silent to a first sealing element receiving-joint. 
Examiner's Response:
Respectfully, please see Figure(s) 3 and the above rejection; SCHÖNEBORN teaches that there is a sealing element 40 in a recess 62. 
Applicant's argument:
Applicant does not find any support for the office’s proposal that the sealing member 40 “is attached” to the ceramic element 26.
Examiner's Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sealing member 40 is specifically “attached”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The requirements of the claims as written do not require physical contact. Only that the sealing elements are placed “between” surfaces of plates, which SCHÖNEBORN does teach. It appears the claim can be further narrowed with this terminology.
However, the examiner would like to draw the applicant’s attention to the term “insulating body”, which can be interpreted broadly to any structure that insulates. In order to differentiate this, specific compositions may be employed.
Applicant's argument:
SCHÖNEBORN is silent to a second sealing element receiving groove of the second plate-shaped component.
Examiner's Response:
Respectfully, please see Figure(s) 3 and the above rejection; SCHÖNEBORN teaches that there is a sealing element 68 in a recess 64. 
Applicant's argument: 
BARRANDON does not overcome the deficiencies of SCHÖNEBORN.
Examiner's Response:
It is well within an engineer’s capabilities to use silicon seals interchangeably in order to exact temperature resistance for ranges of temperatures. Please see the rejection of PIEGER as evidenced by TAKEMOTO. It is well known in the art to employ silicon rubbers/elastomers for the purpose of high temperature resistance in heated powder beds. They are particularly useful 
Applicant's argument:
BARRANDON and SCHÖNEBORN do not disclose the claimed features of Claim 24.
Examiner's Response:
Please see the rejection of Claim 2 or 17, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743